Order entered November 14, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00607-CV

                               PETER BEASLEY, Appellant

                                             V.

 SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER; JANIS
                O'BRYAN; AND NELLSON BURNS, Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-1 8-05278

                                         ORDER
       Before the Court is appellant’s first amended unopposed motion for extension of time to

file his amended brief. As we granted appellant’s motion for extension of time and ordered

appellant’s amended brief filed November 7, 2019, we DENY appellant’s first amended motion

as moot.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE